               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )    Criminal No. 2015-42
               Plaintiff,        )
                                 )
               v.                )
                                 )
WAYNE A.G. JAMES,                )
                                 )
               Defendant.        )
                                 )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Delia L. Smith, AUSA
United States Attorney’s Office
St. Thomas, VI
Amanda Vaughn
Luke Cass
Trial Attorneys
United States Department of Justice
Criminal Division
Public Integrity Section
Washington, DC
     For the United States of America,

Omodare B. Jupiter, Federal Public Defender
Brendan A. Hurson, AFPD
Office of the Federal Public Defender
St. Thomas, VI
     For Wayne A.G. James.

                              ORDER

GÓMEZ, J.

      Before the Court is the motion of Wayne James (“James”) for

a new trial pursuant to Rule 33 of the Federal Rules of Criminal

Procedure. In the alternative, James moves for reconsideration

of his motion for mistrial.
United States v. Wayne A.G. James
Criminal No. 2015-42
Order
Page 2

                I.    FACTUAL AND PROCEDURAL BACKGROUND

      On October 1, 2015, a Grand Jury returned an indictment

charging Wayne James (“James”) with two counts of wire fraud in

violation of 18 U.S.C. § 1343 and one count of federal program

embezzlement in violation of 18 U.S.C. § 666(a)(1)(A).

      On August 13, 2018, the matter proceeded to a jury trial.

Deliberations began the morning of August 15, 2018. At

approximately 3:00 pm on the same day, the jury announced that

it had reached a verdict. The jury was then returned to the

courtroom. Thereafter, the foreperson read the jury’s verdict of

guilty as to each count in the indictment. James then requested

that the jury be polled. The courtroom deputy asked each juror

whether the verdict read was their independent verdict. The

jurors in seats 1-7 responded “Yes, it is.” August 15, 2018,

Jury Trial Tr. 20:10-21:3, ECF No. 260.

      With respect to the juror in seat 8, the following exchange

occurred:

      THE CLERK: Seat 8, is this your    independent verdict?
      SEAT NUMBER 8: [No response.]
      THE CLERK: Seat 8, is this your    independent verdict?
      SEAT NUMBER 8: [Mumbled.]
      THE CLERK: Seat 9, is this your    independent verdict.
      THE COURT: Hold on. Wait. Repeat   the question to seat 8.
      THE CLERK: Seat 8, is this your    independent verdict?
      SEAT NUMBER 8: Yes, I do.
United States v. Wayne A.G. James
Criminal No. 2015-42
Order
Page 3

Id. 21:7-16. After the remainder of the jury was polled, the

Court sought to clarify the record as to the response of the

juror in seat 8:

      THE COURT: All right. Thank you, Ms. Brann. Just so the
      record is clear, I have a question of a few jurors. This
      question is a yes or no question. You just need to answer
      yes or no. Juror in seat 8, is this your independent
      verdict, yes or no. Stand up.
      SEAT NUMBER 8: Sorry?
      THE COURT: So, is this your independent verdict, yes or
      no. You can stand up.
      SEAT NUMBER 8: [No response.]
      THE COURT: My question is a yes or no question. Is this
      your independent verdict, yes or no.
      SEAT NUMBER 8: Yes.

Id. 22:6-18. At that time, James moved both for a mistrial and

for the Court to ascertain whether the juror in seat 8

understood English.

      James noted that it appeared that the juror in seat 8 may

have turned to the other jurors to seek guidance when questioned

as to whether the verdict read was her independent verdict. In

light of the developments involving the juror in seat 8, the

Court undertook an in camera voir dire of that juror. Counsel

for both parties were present. The juror gave several answers

during that inquiry that led the Court to conclude that she

lacked sufficient proficiency in English to serve as a juror.

      At the conclusion of the examination, James renewed his

motion for a mistrial. The Court denied the motion. Rather than

discharge or excuse the jury, the Court excused the juror in
United States v. Wayne A.G. James
Criminal No. 2015-42
Order
Page 4

seat 8. The Court then seated the first alternate. James

objected to the seating of an alternate. The Court then

instructed the newly constituted jury to begin its deliberations

anew:

      THE COURT: The deliberation that you undertook, I need
      you to restart that process as you are newly constituted.
      You may notice that there is at least one new member to
      your group of 12. I need you to restart your
      deliberations with respect to the matters before you in
      this case. So, when I say restart it is as if it hadn’t
      happened yet, just so the record is very clear. Whatever
      you undertook or feel you need to undertake to assess,
      and make, and return a verdict here, you need to do that
      as though you’re starting from scratch, all right?
      Remember there is no rush to reach a verdict. Your
      verdict must be considered and deliberate. Additionally,
      the new juror to your group should feel as though he is
      beginning anew, not sort of interposing or becoming
      someone who is interrupting an ongoing process. All the
      previous instructions I gave to you apply with equal
      force and effect now, all right? So, none of the
      deliberations that took place before are appropriate to
      be considered now. You need to start anew with your newly
      constituted group, all right? With that, return to the
      jury deliberation room where you can begin your
      deliberations anew, all right? Thank you.

August 15, 2018, Jury Trial Tr. 55:15-56:15, ECF No. 260.

      After approximately one hour of deliberations, the newly

constituted jury indicated that it had reached a verdict. The

jury announced its verdict, which found James guilty of all

three counts of the indictment. James requested that the Court

poll the jury. Each juror indicated that the verdict read was

his or her independent verdict.
United States v. Wayne A.G. James
Criminal No. 2015-42
Order
Page 5

      On August 29, 2018, James filed a motion for a new trial,

or in the alternative, for the Court to reconsider his motion

for a mistrial.

                              II.   DISCUSSION

      Under Federal Rule of Criminal Procedure 33, the Court may

“vacate any judgment and grant a grant a new trial if the

interest of justice so requires.” Fed. R. Crim. P. 33(a). If the

Court determines that there has been a miscarriage of justice,

the court may order a new trial. United States v. Bevans, 728 F.

Supp. 340, 343 (E.D.Pa.1990), aff'd, 914 F.2d 244 (3d Cir.1990).

“The burden is on the defendant to show that a new trial ought

to be granted. Any error of sufficient magnitude to require

reversal on appeal is an adequate ground for granting a new

trial.” United States v. Clovis, No. CRIM. 94-11, 1996 WL

165011, at *2 (D.V.I. Feb. 12, 1996), aff’d, 106 F.3d 387 (3d

Cir. 1996).

                               III. ANALYSIS

      In his motion for a new trial, James argues that Federal

Rule of Criminal Procedure 31 (“Rule 31”) does not permit the

Court to replace a juror with an alternate after polling has

occurred. James also argues that the excused juror’s

participation in deliberations irreparably tainted the jury such

that the newly constituted jury with the alternate could not
United States v. Wayne A.G. James
Criminal No. 2015-42
Order
Page 6

deliberate impartially. The Court will address each argument in

turn.

      Federal Rule of Criminal Procedure 24 (“Rule 24”) permits

the Court to replace jurors with alternates when such jurors are

unable to perform or are disqualified from performing their

duties. Rule 24 in pertinent part provides

      (1) In General. The court may impanel up to 6 alternate
        jurors to replace any jurors who are unable to perform
        or who are disqualified from performing their duties.

      . . .

      (3) Retaining Alternate Jurors. The court may retain
        alternate jurors after the jury retires to deliberate.
        The court must ensure that a retained alternate does
        not discuss the case with anyone until that alternate
        replaces a juror or is discharged. If an alternate
        replaces a juror after deliberations have begun, the
        court   must   instruct   the   jury  to   begin   its
        deliberations anew.

Fed. R. Crim. P. 24(c). Indeed, "the trial judge, in his sound

discretion, may remove a juror and replace him with an alternate

juror whenever facts are presented which convince the trial

judge that the juror’s ability to perform his duty as a juror is

impaired." United States v. Cameron, 464 F.2d 333, 335 (3d Cir.

1972).

      The requirements for jury service include, in relevant

part, that a prospective juror be able to read, write, speak,

and understand the English language and fill out the juror

qualification form. 28 U.S.C. § 1865(b)(2), (b)(3). A juror’s
United States v. Wayne A.G. James
Criminal No. 2015-42
Order
Page 7

inability to communicate in English is a legally valid basis for

dismissal. See United States v. Pineda, 743 F.3d 213, 217 (7th

Cir. 2014) (finding “a legitimate basis for removing a juror”

where the juror “did not possess the requisite English language

proficiency to serve”).

      Here, the juror in seat 8 gave several responses to the

Court’s inquiries that raised substantial doubt as to her

English language proficiency. When initially questioned on

whether the verdict read was her independent verdict, the juror

in seat 8 did not respond. After being questioned a third time,

she gave the peculiar response “[y]es, I do.” August 15, 2018,

Jury Trial Tr. 21:16, ECF No. 260. Additionally, while being

polled, the Court observed the juror turn to another juror for

guidance. When questioned in chambers in the presence of

counsel, the juror gave several confusing responses. For

example, when the Court asked her for her juror number, she

responded with her name:

      THE COURT: Tell us your juror number, please.
      JUROR NUMBER 8: Lucia [remainder of name redacted].

August 15, 2018, Jury Trial Tr. 38:1-2, ECF No. 260.

Additionally, she gave the following answer when the Court asked

if she understood English:

      THE COURT: Okay. Do you understand English?
      JUROR NUMBER 8: Yes, I do. Okay, I cannot watch too
      much English for I know I understand everything.
United States v. Wayne A.G. James
Criminal No. 2015-42
Order
Page 8

Id. 38:22-25. Considering the entirety of the conduct of the

juror in seat 8 during jury polling and her responses to the

Court’s inquiries, the Court concluded that the juror in seat 8

did not have sufficient English language proficiency to serve as

a juror.

      Where, as here, an unqualified juror is replaced with an

alternate, Rule 24 requires the court to instruct the jury to

begin its deliberations anew. See Fed. R. Crim. P. 24(c)(3).

That is precisely what happened.

      James asserts that because the jury was polled, the Court

thereafter lost the option to replace the disqualified juror

with an alternate. That position is without legal support.

      There are three options that a court may exercise after 12

deliberating jurors fail to reach a unanimous verdict. First,

the Court may replace an excused juror. See generally Fed. R.

Crim. P. 24. It is certainly also the case that after the Court

conducts a poll that “reveals a lack of unanimity, the court may

direct the jury to deliberate further or may declare a mistrial

and discharge the jury.” Fed. R. Crim. P. 31(d).

      Finally, “the court may permit a jury of 11 persons to

return a verdict, even without a stipulation by the parties, if

the court finds good cause to excuse a juror.” Fed. R. Crim. P.

23(b)(3). The availability of any one of these options does not
United States v. Wayne A.G. James
Criminal No. 2015-42
Order
Page 9

preclude the exercise of another of those permissive options.

Indeed, in United States v. Stinn, 379 Fed. Appx. 19 (3d Cir.

2010), a juror dissented to the announced verdict during the

polling of the jury. Stinn, 379 Fed. Appx. at 21. Subsequently,

the district court ordered the jury to deliberate further. Id.

The district court then removed the dissenting juror after she

refused to deliberate further and attempted to “secure outside

advice on the meaning of concepts fundamental to the case.” Id.

      The Third Circuit affirmed, explaining that

      the district judge reasonably concluded that Juror 10’s
      extremely serious misconduct warranted her dismissal.
      There is no evidence that Juror 10 was removed due to
      her holdout status.

Id. at 22. Following the removal of the dissenting juror, the

district court added the first alternate to the jury with

Stinn’s consent. Id. at 21. Significantly, the Third Circuit

noted that “the substitution of an alternate juror was certainly

not more coercive than proceeding with the 11 jurors who had

already voted to convict.” Id. at 22. Clearly, in that case, the

Third Circuit recognized that the trial judge could have

proceeded with 11 jurors as outlined in Fed. R. Crim. P.

23(b)(3). At the same time, the Third Circuit also recognized

that there was no error where the trial judge elected to proceed

under Rule 24 and replaced the excused juror with an alternate.
United States v. Wayne A.G. James
Criminal No. 2015-42
Order
Page 10

      Here, as in Stinn, the juror in seat 8 was removed after

the jury was polled. The fact that the Court was permitted to

consider declaring a mistrial under those circumstances pursuant

to Federal Rule of Criminal Procedure 31 does not make that

outcome the exclusive remedy. Indeed, the availability of the

remedy outlined in Rule 24--replacing a juror with an

alternate--is not precluded because it coexists with other

available remedies. Cf. Id.

      Finally, James asserts that the juror in seat 8 irreparably

tainted the deliberations of the newly constituted jury. That

argument is factually and legally deficient.

      “The law presumes that jurors, conscious of the gravity of

their task, attend closely the particular language of the trial

court’s instructions in a criminal case and strive to

understand, make sense of, and follow the instructions given

them.” United States v. Hernandez, 176 F.3d 719, 734 (3d Cir.

1999) (quoting Francis v. Franklin, 471 U.S. 307, 324 n.9

(1985)). There is no evidence that the newly constituted jury

did not follow the Court’s instruction to begin deliberations

anew. At best, James suggests that an infectious bias permeated

the jury. Such a conclusory suggestion, however, does not rise

to the level of evidence of bias that overcomes the jury’s duty

to follow the court’s instructions. Cf. United States v.
United States v. Wayne A.G. James
Criminal No. 2015-42
Order
Page 11

Acevedo, 141 F.3d 1421, 1422-23, 1426-27 (11th Cir. 1998)

(finding, in the absence of any evidence suggesting the jury did

not follow instructions, that the court’s instruction to the

twelve original jurors to begin deliberations anew was

sufficient to cure any prejudice arising from the fact that two

alternates had participated in the initial deliberations

resulting in an announcement that the jury had reached a

verdict).

      The premised considered, it is hereby

      ORDERED that James’s motion for a new trial is DENIED.



                                    S\
                                         Curtis V. Gómez
                                         District Judge
